Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 05 July 2022. Claims 1-9 and 11-20 are pending and have been considered as follows. Claims 10 and 21 are cancelled.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to claims 11 and 21 as set forth in the office action of 05 April 2022 have been considered and are persuasive. Therefore, the Claim Objections to claims 11 and 21 as set forth in the office action of 05 April 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-9 and 11-21 under 35 USC 112(a) as set forth in the office action of 05 April 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-9 and 11-21 under 35 USC 112(a) as set forth in the office action of 05 April 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 11-21 under 35 USC 112(b) as set forth in the office action of 05 April 2022 have been considered and are persuasive. Therefore, the rejection of claims 11-21 under 35 USC 112(b) as set forth in the office action of 05 April 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claim 21 under 35 USC 112(d) as set forth in the office action of 05 April 2022 have been considered and are persuasive. Therefore, the rejection of claim 21 under 35 USC 112(d) as set forth in the office action of 05 April 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claim 1-9 and 11-20 under 35 USC 103 as set forth in the office action of 05 April 2022 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments and arguments with respect to the rejection of claims 1-9 and 11-21 under 35 USC 101 as set forth in the office action of 05 April 2022 have been considered and:
Regarding “the analysis respectfully does not make sense and blends an Alice type analysis with the traditional Section 101 analysis regarding transitory computer-readable media. The Step 1 as asserted involves asserting that the claims are "directed to a non-transitory computer readable storage medium" thus making them fall within at least one of the four statutory categories. Often claims that recite a "computer-readable media" are rejected under Section 101 as being broad enough to cover the air interface and which is transitory. Indeed, by already claiming a "non-transitory" computer readable media, this language removes the claims from falling under this type of Section 101 rejection. Certainly, however, that claim language has no basis in being cited as a reason to apply an Alice analysis. The beginning of the analysis and the justification for applying Alice is fundamentally flawed and should be withdrawn”, it appears to the Examiner that Applicant appears to be under the belief that part of the 35 USC 101 rejection was directed to a signal per se rejection which is not the case here. An Alice Analysis of 35 USC 101 rejection requires multiple steps and the first step of such analysis is to indicate whether the claims are within at least one of the four statutory categories and as Examiner agreed as set forth in the office action of 05 April 2022, Applicant’s claims are within at least one of the four statutory categories and therefore did not need a signal per se rejection. In the Alice 101 Analysis, when the answer to step 1 is that the claims are within at least one of the four statutory categories; Examiner then has to move to Prong I of step 2A and so forth.
Regarding “claim 1 requires deploying a plurality of radars across one or more geographical areas and then collecting object parameters from the plurality of radars. There is no case law that supports the idea that a plurality of radars deployed across one or more geographical areas is the equivalent of merely using a "computer" that is generic to implement an abstract idea. Thus, the use or radars as deployed is sufficient to providing a practical application that imposes a meaningful limitation to the judicial exception ... The Office action on page 14 asserts generically that the additional limitations are insignificant activities that "merely use a computer" to perform the process. This is clearly wrong as radars deployed across a geographic area are not merely a computer. Computers in general don't have a radar system attached to them. This rejection ignores the fact that radars are recited in the claims and does not give that feature is appropriate scope. Even in its broadest interpretation, radars distributed geographically are not the equivalent of a generic computer ... The use of the radars deployed across a geographic area is completely ignored. The use of radars fundamentally covers significantly more than what is identified as the abstract idea. These types of rejections are typically applied to cases where mental processes or steps that can be thought of in the mine are simply performed "via a processor" or "via a computer" …”; Examiner has carefully considered Applicant’s arguments and respectfully disagrees. It appears to the Examiner that Applicant believes the limitations directed to deploying a plurality of radars and using radars to detect data and collecting such data via the data service system is significant enough to integrate the judicial exception into a practical application; however, Examiner respectfully disagrees. The independent claims include limitations that recite an abstract idea as set forth in the office action of 05 April 2022 which is Prong I of Step 2A of the 101 Analysis; therefore, Examiner moves to Prong II of Step 2A of the 101 Analysis which is focused on the additional limitations argued by the Applicant. The additional limitations of deploying a plurality of radars across one or more geographic areas to detect data and collection of such data via the data service system amount to mere data gathering and/or post solution actions which are a form of insignificant extra-solution activity. Examiner notes that the concept of “merely using a computer” in the 101 rejection as argued by the Applicant is directed to how the claims merely include general system(s), processor(s), etc to perform/execute the steps/limitations; however, each limitation is separately also analyzed to indicate whether they are significant enough to integrate the judicial exception into a practical application or not and based on Examiner’s explanation and the 101 Analysis, they are not significant enough to integrate the judicial exception into a practical application as they are insignificant extra-solution activity by amounting to mere data gathering and/or mere post solution actions. Please see 35 USC 101 below where the Examiner goes into full detail of what exactly each limitation is directed to and why the judicial exception is not integrated into a practical application as also set forth in the office action of 05 April 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis – Step 1 
Claim 1 is directed to a method, claim 11 is directed to a system and claim 17 is directed to a non-transitory computer-readable storage medium. Therefore, claims 1, 11 and 17 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claim 17 is rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A method comprising: 
deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas, wherein each of the plurality of radars is configured to detect object parameters within the respective radar detection range; 
collecting, via a data service system, the object parameters from the plurality of radars; 
determining, via the data service system, airspace regulations associated with the one or more geographic areas; 
generating a computer three-dimensional model of airspace conditions for the one or more geographic areas based on the object parameters, the airspace regulations and future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions; 
receiving a request for flight plans associated with a specific region within the one or more geographic areas; and 
generating, in response to the request and based on the modeled airspace conditions, a flight plan for use by a flying vehicle for the specific region within the one or more geographic areas and prior to an initiation of a flight by the flying vehicle 

Independent claim 11 include limitations that recite an abstract idea (emphasized below). Claim 11 recites: 

A system comprising: 
one or more processors; and 
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: 
request, from a data service, airspace information comprising object parameters detected by a plurality of radars deployed across one or more geographic areas, the plurality of radars being deployed based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas; 
receive the airspace information from the data service; 
based on the airspace information, generate one or more flight plans associated with the one or more geographic areas, the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft and the one or more flight plans being generated using a three-dimensional model of airspace4Application/Control Number: 16/379,477Docket No.: 157-0001 Art Unit: 3667conditions, the three-dimensional model of airspace conditions being based on the object parameters, airspace regulations and future predicted airspace conditions, based on historical data, of the one or more geographic areas; 
providing the one or more flight plans to the aircraft prior to a flight of the aircraft to deliver the one or more items to the destination; and 
monitor flight conditions associated with the one or more flight plans based on data collected from the data service

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining …” and “generating … fight plan(s)” in the context of this claim encompasses a person looking at data collected and/or received and forming a simple judgement (determination and generating/making flight plans/paths based on the data collected and/or received), either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 
Claim 1:
A method comprising: 
deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas, wherein each of the plurality of radars is configured to detect object parameters within the respective radar detection range; 
collecting, via a data service system, the object parameters from the plurality of radars; 
determining, via the data service system, airspace regulations associated with the one or more geographic areas; 
generating a computer three-dimensional model of airspace conditions for the one or more geographic areas based on the object parameters, the airspace regulations and future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions; 
receiving a request for flight plans associated with a specific region within the one or more geographic areas; and 
generating, in response to the request and based on the modeled airspace conditions, a flight plan for use by a flying vehicle for the specific region within the one or more geographic areas and prior to an initiation of a flight by the flying vehicle

	Claim 11:
A system comprising: 
one or more processors; and 
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: 
request, from a data service, airspace information comprising object parameters detected by a plurality of radars deployed across one or more geographic areas, the plurality of radars being deployed based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas; 
receive the airspace information from the data service; 
based on the airspace information, generate one or more flight plans associated with the one or more geographic areas, the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft and the one or more flight plans being generated using a three-dimensional model of airspace4Application/Control Number: 16/379,477Docket No.: 157-0001 Art Unit: 3667conditions, the three-dimensional model of airspace conditions being based on the object parameters, airspace regulations and future predicted airspace conditions, based on historical data, of the one or more geographic areas; 
providing the one or more flight plans to the aircraft prior to a flight of the aircraft to deliver the one or more items to the destination; and 
monitor flight conditions associated with the one or more flight plans based on data collected from the data service

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the above additional limitations, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (data service system, processors, etc) to perform the process. In particular, the detecting and collecting object parameters steps from the radars and receiving steps are recited at a high level of generality (i.e. as a general means of detecting and collecting data using radars for use in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The deploying, requesting, generating the model, providing and monitoring steps are also recited at a high level of generality (i.e. as a general action or change being taken), and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Lastly, claims 11 and 17 further recite “system comprising: one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system” and “non-transitory computer-readable storage medium comprising: instructions stored therein which, when executed by one or more processors, cause a system” which merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. These additional elements are recited at a high level of generality and merely automates the steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 (for claims 1 and 17) and claim 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system/processor to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of radars detecting, collecting object parameters and receiving steps are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the system/processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of deploying, requesting, generating the model, providing and monitoring is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance of a known/simple action is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-9, 12-16 and 18-21 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-9, 12-16 and 18-21 are not patent eligible under the same rationale as provided for in the rejection of claims 1, 11 and 17. 
Therefore, claim(s) 1-9 and 11-21 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert (US20170285158A1) in view of Foster (US20180364713A1) in further view of Schulman (US20190114925A1) in yet further view of Leo (US20180130358A1).
Regarding claim 1, Halbert discloses a method (see at least abstract and [0001]) comprising: deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas (see at least abstract, Figure 10, [0005], [0008]-[0010], [0178]-[0181] and [0185]), wherein each of the plurality of radars is configured to detect object parameters within the respective radar detection range (see at least Figure 10, [0005], [0008]-[0010], [0178]-[0181] and [0185]); collecting, via a data service system, the object parameters from the plurality of radars (see at least abstract, Figure 10, [0005], [0008]-[0010], [0062], [0178]-[0181] and [0185]); generating a computer three-dimensional model of airspace conditions for the one or more geographic areas based on the object parameters to yield modeled airspace conditions (see at least Figure 1, Figures 5-13, [0005], [0008]-[0010], [0017], [0019], [0025], [0062], [0063], [0075], [0080], [0104], [0132], [0143], [0163], [0164], [0178]-[0185], [0228]-[0230], [0275], [0290], [0425] and [0428]).
Halbert does not explicitly disclose receiving a request for flight plans associated with a specific region within the one or more geographic areas; and generating, in response to the request and based on the modeled airspace conditions, a flight plan for use by a flying vehicle for the specific region within the one or more geographic areas and prior to an initiation of a flight by the flying vehicle. However, such matter is suggested by Foster (see at least [0005], [0017], [0028] and [0029]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert to incorporate the teachings of Foster which teaches receiving a request for flight plans associated with a specific region within the one or more geographic areas; and generating, in response to the request and based on the modeled airspace conditions, a flight plan for use by a flying vehicle for the specific region within the one or more geographic areas and prior to an initiation of a flight by the flying vehicle since they are both directed to detecting airspace conditions and use of Foster would increase efficiency and usability of the system since information/model/data of Halbert would be very beneficial for a flying vehicle to be aware of the airspace conditions prior to its flight so it would have been obvious to one of ordinary skill in the art to modify Halbert by Foster in order to have a much more useful, reliable and safe system.
Halbert as modified by Foster does not explicitly disclose determining, via the data service system, airspace regulations associated with the one or more geographic areas; generating a computer three-dimensional model of airspace conditions for the one or more geographic areas based on the airspace regulations to yield modeled airspace conditions. However, such matter is suggested by Schulman (see at least [0103], [0204] and [0255]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Foster to incorporate the teachings of Schulman which teaches determining, via the data service system, airspace regulations associated with the one or more geographic areas; generating a computer three-dimensional model of airspace conditions for the one or more geographic areas based on the airspace regulations to yield modeled airspace conditions since they are all directed to detecting airspace conditions and incorporation of the teachings of Schulman would increase accuracy and thereby increase reliability and safety of the overall system since another very important aspect of airspace conditions (and in an accurate three-dimensional model) would be considered to yield the modeled airspace conditions.
Halbert as modified by Foster and Schulman fails to disclose generating the computer three-dimensional model of airspace conditions for the one or more geographic areas based on future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions. However, such matter is suggested by Leo (see at least [0002], [0013], [0019], [0030], [0031], [0034]-[0037] and [0055]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Foster and Schulman to incorporate the teachings of Leo which teaches generating the computer three-dimensional model of airspace conditions for the one or more geographic areas based on future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions since there are all directed to detecting airspace conditions and incorporation of the teachings of Leo would increase accuracy and thereby increase reliability and safety of the overall system since another very important aspect of airspace conditions (and in an accurate three-dimensional model) would be considered to yield the modeled airspace conditions.

Regarding claim 2, Halbert as modified by Foster, Schulman and Leo discloses wherein the coverage parameter comprises at least one of a detection accuracy and a coverage preference, the detection accuracy being based on the respective radar detection range (see at least Halbert [0008]-[0010], [0020], [0089], [0201], [0228], [0231], [0250], [0252], [0267], [0273], [0274], [0281], and [0288]).

Regarding claim 3, Halbert as modified by Foster, Schulman and Leo discloses wherein deploying the plurality of radars comprises determining the respective radar detection range of each of the plurality of radars and positioning the plurality of radars at relative locations across the one or more geographic areas based on the respective radar detection range and an area of coverage within the one or more geographic areas (see at least Halbert abstract, Figure 10, [0005], [0008]-[0010], [0178]-[0181], [0185], [0231] and [0402]), the area of coverage being based on at least one of the coverage parameter and a size of the one or more geographic areas (see at least Halbert Figure 10, [0005], [0178]-[0181], [0185], [0231] and [0402]).

Regarding claim 6, Halbert as modified by Foster, Schulman and Leo discloses wherein the object parameters comprise at least one of an object presence, an object range, an object velocity, an object direction, an object size, an object shape, and an object composition (see at least Halbert [0017], [0025], [0183] and [0275]).

Regarding claim 7, Halbert as modified by Foster, Schulman and Leo discloses storing the object parameters and the airspace regulations based on one or more commonalities to yield stored data (see at least Halbert abstract, Figure 7A, [0005], [0008]-[0010], [0019] and [0024]; given claim 1 is disclosed by Halbert as modified by Foster, Schulman and Leo to include the airspace regulations as part of the airspace conditions, it would have been obvious that the disclosure of Halbert would also include the airspace regulations in order to maximize safety and reliability of the overall system), wherein the one or more commonalities comprise at least one of a geographic area, one or more data sources, an airspace region, a detected condition, and a detected object (see at least Halbert abstract, Figure 7A, [0005], [0008]-[0010], [0019] and [0024]).

Regarding claim 8, Halbert as modified by Foster, Schulman and Leo discloses wherein storing the object parameters and the airspace regulations comprises aggregating portions of the stored data based on the one or more commonalities (see at least Halbert abstract, Figure 7A, [0005], [0008]-[0010], [0019], [0024], [0083] and [0085]).

Regarding claim 9, Halbert as modified by Foster, Schulman and Leo discloses wherein deploying the plurality of radars across the one or more geographic areas comprises calculating respective coverage regions within the one or more geographic areas for the plurality of radars based on the respective radar detection range and the coverage parameter, wherein at least a portion of the respective coverage regions overlap (see at least Halbert abstract, Figure 7A, Figure 10, [0104] and [0178]-[0181]).

Regarding claim 17, Halbert discloses a non-transitory computer-readable storage medium comprising: instructions stored therein which, when executed by one or more processors, cause a system to (see at least [0034]). The rest of claim 17 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 18, claim 18 is commensurate in scope with claims 2 and 6. See above for rejection of claims 2 and 6. 

Regarding claim 19, claim 19 is commensurate in scope with claim 3. See above for rejection of claim 3.

Regarding claim 20, claim 20 is commensurate in scope with claims 7 and 8. See above for rejection of claims 7 and 8.

Regarding claim 21, claim 21 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert (US20170285158A1) in view of Foster (US20180364713A1) in further view of Schulman (US20190114925A1) in yet further view of Leo (US20180130358A1) and in yet further view of Bry (US9417325B1).
Regarding claim 4, Halbert as modified by Foster, Schulman and Leo discloses generating the three-dimensional model of the airspace conditions for the one or more geographic areas based on the object parameters and the airspace regulations (see at least Halbert [0008]-[0010], [0017], [0019], [0132], [0143], [0178]-[0181], [0230] and [0425]; refer back to rejection of claim 1).
Halbert as modified by Foster, Schulman and Leo fails to explicitly disclose deploying a plurality of sensor devices across the one or more geographic areas; and collecting, via the data service system, sensor data from the plurality of sensor devices, wherein generating the three-dimensional model of the airspace conditions for the one or more geographic areas is further based on the sensor data from the plurality of sensor devices, the sensor data being incorporated with the object parameters based on a respective relevance to a same portion of the one or more geographic areas.
Bry teaches deploying a plurality of sensor devices across the one or more geographic areas (see at least Col. 1 lines 30-42, Col.3 lines 7-49 and Col.5 line 41-Col.6 line 15); and collecting, via the data service system, sensor data from the plurality of sensor devices (see at least Col. 1 lines 30-42, Col.3 lines 7-49 and Col.5 line 41-Col.6 line 15), wherein generating the three-dimensional model of the airspace conditions for the one or more geographic areas is further based on the sensor data from the plurality of sensor devices (see at least Figure 7A, Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15, Col.21 line 62-Col.22 line 20 and Col.23 lines 19-32), the sensor data being incorporated with the object parameters based on a respective relevance to a same portion of the one or more geographic areas (see at least Figure 7A, Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15 and Col.21 line 62-Col.22 line 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Foster, Schulman and Leo to incorporate the teachings of Bry which teaches  deploying a plurality of sensor devices across the one or more geographic areas; collecting, via the data service system, sensor data from the plurality of sensor devices; and wherein generating the three-dimensional model of the airspace conditions for the one or more geographic areas is further based on the sensor data from the plurality of sensor devices, the sensor data being incorporated with the object parameters based on a respective relevance to a same portion of the one or more geographic areas since they are directed to detecting airspace conditions and incorporation of the teachings of Bry would increase safety, reliability and accuracy. Given that Halbert as modified by Foster, Schulman and Leo is being further modified by Bry, it would have been obvious that such modification would include the sensor data being incorporated with the object parameters the airspace regulations based on a respective relevance to a same portion of the one or more geographic areas in order to maximize the efficiency, safety, reliability and accuracy of the overall system.

Regarding claim 5, Halbert as modified by Foster, Schulman and Leo fails to disclose wherein the plurality of sensor devices comprise at least one of cameras, 32Attorney Docket No.: 157-0001 image devices, temperature sensors, humidity sensors, and speed sensors, and wherein the sensor data comprises at least one of video, images, temperature information, humidity information, and object velocity information.
Bry teaches wherein the plurality of sensor devices comprise at least one of cameras, 32Attorney Docket No.: 157-0001 image devices, temperature sensors, humidity sensors, and speed sensors (see at least Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15 and Col.23 lines 28-32), and wherein the sensor data comprises at least one of video, images, temperature information, humidity information, and object velocity information (see at least Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15 and Col.23 lines 28-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Foster, Schulman and Leo to incorporate the teachings of Bry wherein the plurality of sensor devices comprise at least one of cameras, 32Attorney Docket No.: 157-0001 image devices, temperature sensors, humidity sensors, and speed sensors, and wherein the sensor data comprises at least one of video, images, temperature information, humidity information, and object velocity information since they are directed to detecting airspace conditions and incorporation of the teachings of Bry would increase safety, reliability and accuracy.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert (US20170285158A1) in view of Salentiny (US20160260331A1) in further view of Foster (US20180364713A1) in yet further view of Schulman (US20190114925A1) and in yet further view of Leo (US20180130358A1).
Regarding claim 11, Halbert discloses a system (see at least abstract and [0001]) comprising: one or more processors (see at least [0034]); and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to (see at least [0034]): collect, via a data service, airspace information comprising object parameters detected by a plurality of radars deployed across one or more geographic areas (see at least abstract, Figure 10, [0005], [0008]-[0010], [0062], [0178]-[0181] and [0185]), the plurality of radars being deployed based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas (see at least abstract, Figure 10, [0005], [0008]-[0010], [0178]-[0181] and [0185]) a three-dimensional model of airspace conditions, the three-dimensional 7Application/Control Number: 16/379,477Docket No.: 157-0001Art Unit: 3667model of airspace conditions being based on the object parameters (see at least Figure 1, Figures 5-13, [0005], [0008]-[0010], [0017], [0019], [0025], [0063], [0104], [0132], [0143], [0163], [0164], [0178]-[0185], [0228]-[0230], [0275], [0290] and [0425]) and monitor flight conditions based on data collected from the data service (see at least [0008]-[0010], [0017], [0019], [0132], [0143], [0178]-[0181], [0230] and [0425]).
 Halbert fails to disclose request, from a data service, airspace information; receive the airspace information from the data service; based on the airspace information, generate one or more flight plans associated with the one or more geographic areas, the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft and the one or more flight plans being generated using the model of airspace conditions; and monitor flight conditions associated with the one or more flight plans.
Salentiny teaches request, from a data service, airspace information (see at least [0019]-[0024], [0035] and [0036]); receive the airspace information from the data service (see at least [0019]-[0024], [0035] and [0036]); based on the airspace information, generate one or more flight plans associated with the one or more geographic areas (see at least [0019]-[0024], [0030], [0031], [0035] and [0036]), the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft (see at least [0010], [0018]-[0024], [0030], [0031], [0035] and [0036]); and the one or more flight plans being generated using the model of airspace conditions (see at least [0019]-[0024], [0030], [0031], [0035] and [0036]) and monitor flight conditions associated with the one or more flight plans (see at least abstract, [0012], [0018]-[0024], [0030]-[0036] and [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert to incorporate the teachings of Salentiny to request, from a data service, airspace information; receive the airspace information from the data service; based on the airspace information, generate one or more flight plans associated with the one or more geographic areas, the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft and the one or more flight plans being generated using the model of airspace conditions; and monitor flight conditions associated with the one or more flight plans since they are both directed to detection of airspace/flight conditions and Salentiny is focused on air traffic control which Halbert focuses on too and use of Salentiny would ensure increase safety and reliability. 
Halbert as modified by Salentiny does not explicitly disclose providing the one or more flight plans to the aircraft prior to a flight of the aircraft to deliver the one or more items to the destination. However, such matter is suggested by Foster (see at least [0005], [0017], [0028] and [0029]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Salentiny to incorporate the teachings of Foster of providing the one or more flight plans to the aircraft prior to a flight of the aircraft to deliver the one or more items to the destination since they are directed to detecting airspace/flight conditions and incorporation of the teachings of Foster would increase efficiency and usability of the system since information/model/data of Halbert would be very beneficial for a flying vehicle to be aware of the airspace conditions prior to its flight so it would have been obvious to one of ordinary skill in the art to modify Halbert as modified by Salentiny by Foster in order to have a much more useful, reliable and safe system. 
Halbert as modified by Salentiny and Foster does not explicitly disclose the three dimensional model of airspace conditions being based on airspace regulations. However, such matter is suggested by Schulman (see at least [0103], [0204] and [0255]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Salentiny and Foster to incorporate the teachings of Schulman which teaches the three dimensional model of airspace conditions being based on airspace regulations since they are all directed to detecting airspace/flight conditions and incorporation of the teachings of Schulman would increase accuracy and thereby increase reliability and safety of the overall system since another very important aspect of airspace conditions (and in an accurate three-dimensional model) would be considered to yield the modeled airspace conditions.
Halbert as modified by Salentiny, Foster and Schulman fails to disclose the three-dimensional model of airspace conditions being based on future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions. However, such matter is suggested by Leo (see at least [0002], [0013], [0019], [0030], [0031], [0034]-[0037] and [0055]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Salentiny, Foster and Schulman to incorporate the teachings of Leo which teaches the three-dimensional model of airspace conditions being based on future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions since there are all directed to detecting airspace/flight conditions and incorporation of the teachings of Leo would increase accuracy and thereby increase reliability and safety of the overall system since another very important aspect of airspace conditions (and in an accurate three-dimensional model) would be considered to yield the modeled airspace conditions.

Regarding claim 12, claim 12 is commensurate in scope with claims 1 and 6. See above for rejection of claims 1 and 6.

Regarding claim 13, Halbert as modified by Salentiny, Foster, Schulman and Leo discloses wherein the airspace information further comprises at least one of flight congestion associated with the one or more geographic areas, traffic patterns associated with the one or more geographic areas, and the three-dimensional model of airspace conditions associated with the one or more geographic areas (see at least Halbert [0005], [0008]-[0010], [0016], [0017], [0019] and [0178]-[0181]).

Regarding claim 14, Halbert as modified by Salentiny, Foster, Schulman and Leo discloses wherein the coverage parameter comprises at least one of a detection accuracy and a coverage preference, the detection accuracy being based on the respective radar detection range (see at least Halbert [0008]-[0010], [0020], [0089], [0201], [0228], [0231], [0250], [0252], [0267], [0273], [0274], [0281], and [0288]).

Regarding claim 15, Halbert as modified by Salentiny, Foster, Schulman and Leo discloses wherein the object parameters detected by the plurality of radars are associated with relative locations of the plurality of radars across the one or more 5Application/Control Number: 16/379,477Docket No.: 157-0001Art Unit: 3667geographic areas, the relative locations being based on the respective radar detection range and an area of coverage within the one or more geographic areas (see at least Halbert abstract, Figure 10, [0005], [0008]-[0010], [0178]-[0181], [0185], [0231] and [0402]), the area of coverage being based on at least one of the coverage parameter and a size of the one or more geographic areas (see at least Halbert Figure 10, [0005], [0178]-[0181], [0185], [0231] and [0402]).

Regarding claim 16, Halbert as modified by Salentiny, Foster, Schulman and Leo discloses wherein the aircraft comprises an unmanned aircraft (see at least Halbert [0019], [0025] and [0126]), and wherein the monitoring of the flight conditions further comprises tracking the unmanned aircraft during flight (see at least Halbert [0019], [0025], [0120] and [0126]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667                                                                                                                                                                                             

/RACHID BENDIDI/           Primary Examiner, Art Unit 3667